PER. CURIAM,
This Court, reserved .jurisdiction in its opinion filed October... 30th, 1957, Fla., 100 So.2d 403, to tax costs upon due application to this Court. Application has now been made .to this..Court .by appellant, supported by affidavit, to tax costs in said cause in the amount of $406.49 against the Board -of Public Instruction for the County of Sumter. The Court has examined the items set forth in the application and there being no objections to the correctness or taxability of any such items of costs by the appellee, it is, thereupon, •
*16. Ordered that the appellant Ed C. Wright do have and recover of and from the appellee Board of Public Instruction for the County of Sumter, State of Florida, a body corporate, the sum of $406.49.
It is so ordered.
THOMAS, HOBSON, DREW and O’CONNELL, JJ., concur.
ROBERTS and THORNAL, JJ., concur in order.
TERRELL, C. J., dissents.